IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Bobby Edward Gilbert,
Plaintiff(s),
Case Number: 1:18cv653
vs.
Judge Susan J. Dlott
Commissioner of Social Security,
Defendant(s).
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the Magistrate Judge
reviewed the pleadings and filed with this Court on March 9, 2020 a Report and
Recommendation (Doc. 14). Subsequently, the plaintiff filed objections to such Report and
Recommendation (Doc. 15) and the defendants filed a response to the objections (Doc. 17).

The Court has reviewed the comprehensive findings of the Magistrate Judge and
considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendation should be adopted.

Accordingly, upon review by the Court, the decision of the defendant is found to be

SUPPORTED by SUBSTANTIAL EVIDENCE and is AFFIRMED.
This case is hereby TERMINATED from the docket of this Court.

IT IS SO ORDERED.

Season 4. Dirt

 

Judge Susan J. Dig
United States ue Court
